Exhibit 10.3

THIRD AMENDMENT TO

EXHIBITOR SERVICES AGREEMENT

This THIRD AMENDMENT TO EXHIBITOR SERVICES AGREEMENT (this “Amendment”), dated
as of April 17, 2012, is between REGAL CINEMAS, INC., a Tennessee corporation
(“Regal”), and NATIONAL CINEMEDIA, LLC, a Delaware limited liability company
(“LLC”).

RECITALS

WHEREAS, Regal and LLC have entered into the Exhibitor Services Agreement dated
as of February 13, 2007, as amended by the Amendment to Exhibitor Services
Agreement dated as of November 5, 2008 and Second Amendment to Exhibitor
Services Agreement dated as of October 1, 2010 (collectively, the “Agreement”);
and

WHEREAS, Regal and LLC desire to provide for certain amendments to the Agreement
specified herein.

NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

Section 1. Definitions. Unless otherwise expressly defined herein, all
capitalized terms used herein and defined in the Agreement shall be used herein
as so defined.

Section 2. Amendments to Article 1 – Definitions.

(a) Section 1.01 of the Agreement is hereby amended by amending and restating or
inserting, as applicable, the following definitions:

“Administrative Agent” means Barclays Capital Inc., as administrative agent
under the LLC Credit Agreement and any successors and assignees in accordance
with the terms of the LLC Credit Agreement, and Wells Fargo Bank, National
Association, as collateral agent under the Senior Secured Notes and any
successors and assignees in accordance with the terms of the Senior Secured
Notes.

“Permitted Transfer” means:

(a) by operation of law or otherwise, the direct or indirect change in control,
merger, consolidation or acquisition of all or substantially all of the assets
of LLC or Regal, as applicable, or the assignment of this Agreement by Regal to
an Affiliate,

(b) with respect to the rights and obligations of LLC under this Agreement,
(i) the grant of a security interest by LLC in this Agreement and all rights and
obligations of LLC hereunder to the Administrative Agent, on behalf of the
Secured Parties, pursuant to the Security Documents, (ii) the assignment or
other transfer of such

 

Third Amendment to Regal Cinemas, Inc. Exhibitor Services Agreement



--------------------------------------------------------------------------------

rights and obligations to the Administrative Agent (on behalf of the Secured
Parties) or other third party upon the exercise of remedies in accordance with
the LLC Credit Agreement and/or the Senior Secured Notes and the Security
Documents and (iii) in the event that the Administrative Agent is the initial
assignee or transferee under the preceding clause (ii), the subsequent
assignment or other transfer of such rights and obligations by the
Administrative Agent on behalf of the Secured Parties to a third party, or

(c) in the event that LLC becomes a debtor in a case under the Bankruptcy Code,
the assumption and/or assignment by LLC of this Agreement under section 365 of
the Bankruptcy Code, notwithstanding the provisions of section 365(c) thereof.

“Security Documents” means the “Security Documents” as defined in the LLC Credit
Agreement and in the purchase agreement or the indenture for the Senior Secured
Notes, and any amendment, modification, supplement or replacement of such
Security Documents.

“Secured Parties” means (i) the “Secured Parties” (or any analogous concept) as
defined in the LLC Credit Agreement and (ii) Wells Fargo Bank, National
Association (or any successor thereto), in its capacity as Trustee or Collateral
Agent, as the case may be, for the Senior Secured Notes, and the holders of the
Senior Secured Notes.

“Senior Secured Notes” means the senior secured notes issued by LLC in April
2012, due in 2022.

Section 3. Limited Effect. This Amendment relates only to the specific matters
expressly covered herein, shall not be considered to be a waiver of any rights
or remedies either Party may have under the Agreement, and shall not be
considered to create a course of dealing or to otherwise obligate in any respect
either Party to execute similar or other amendments under the same or similar or
other circumstances in the future. Except as expressly amended hereby, the
Agreement shall remain in full force and effect, and is hereby ratified and
confirmed.

Section 4. Miscellaneous. The Parties agree that Article 15 of the Agreement
shall apply mutatis mutandis to this Amendment and is incorporated by reference
herein.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

REGAL CINEMAS, INC. By:  

/s/ Amy Miles

Name: Amy Miles Title:   Chief Executive Officer NATIONAL CINEMEDIA, LLC By:  
National CineMedia, Inc., its Manager   By:  

/s/ Kurt C. Hall

  Name: Kurt C. Hall   Title:   Chairman and Chief Executive Officer

[Third Amendment ESA]